internal_revenue_service department of the treasury washington dc sov0a o q significant index no contact person telephone number in reference to date t ep ra t2 - - - - - - - - - - legend taxpayer a plan b plan cc plan d distributee e sum f sum g sum h sum i sum j distributee k sum l dear this is amended by letters dated in response to as and submitted on your behalf by your authorized a letter dated o2 page representative in which a private_letter_ruling was requested your under sec_72 and authorized representative submitted the representations of the internal_revenue_code following code facts plan taxpayer a sponsors recently by an amendment restated to be effective as of the executed on merger of plan c and plan d which were merged effective january plan b has received a favorable determination_letter from the internal_revenue_service dated ‘ the result of plan b more plan was is b b under the terms of plan c a participant under sec_12 of plan participants could withdraw these contributions prior to this provision was in could make voluntary contributions c termination of service with taxpayer a effect as but not plan d of date a is if and plan each account necessary b participant's maintained with several separate subaccounts each participant's account is allocated among a profit sharing plan account and a pension_plan account contributions account participant’s contribution account and a rollover a contribution account participant's balance in profit rollover sharing plan separate contribution rollover accounts contribution is attributable to the participant’s after-tax contributions in which case it is allocated to the participant’s contribution account upon the merger of plan c and plan d allocated that it is except the extent participant’s referred to considered account deferral purposes to the plan c plan such the was for the in as to of as it b a each participant can select among a number of investment options for the investment of his account the options that are offered are selected by taxpayer a and can include registered investment companies collective investment funds for employee_plans a company in the same affiliated_group as taxpayer a loans to participants and other investment each participant elects in writing or electronically media among the options for the investment of his account and as a practical his demand the trustee of which is investment options matter change can his at a distribution of participant sharing plan account retirement benefits which for these purposes includes any amounts allocated to a participant’s deferral contributions account participant’s can from his profit elect form the of o26l page b of plan a participant can elect contributions account or rollover_contribution account to under sec_12 a a withdraw his profit sharing plan account in the form of lump sum distribution substantially equal installments over a period certain though no longer than the participant’s life expectancy or the participant and his spouse or any reasonable combination of the first two options or any other reasonable_time or manner of distribution provided only that payments shall not in any event be made or guaranteed for the life of any person option any option selected must conform to the requirements three of sec_401 of the code and sec_1_401_a_9_-1 and sec_1 a -2 of the proposed income_tax regulations and survivor life expectancy of joint the a of if married of plan b with spousal consent under sec_12_3 a lump sum distribution a participant- can also elect the form of distribution of retirement benefits from his pension_plan account a participant can elect to withdraw his pension_plan account in the form of substantially equal certain though no longer than the installments over a period the joint and survivor life participant’s life expectancy or expectancy any the first two options or any other reasonable combination of reasonable manner of distribution option three any option selected must conform to the requirements of sec_401 a and sec_1_401_a_9_-1 and sec_1_401_a_9_-2 of the proposed_regulations to a distribution a fixed or variable_annuity contract receive as payable over his the annuity_contract must cover the lives of the participant and his spouse unless both elect otherwise no event ever to become liable to pay benefits for the life of any person in default of an election the participant is is married participant spouse plan b life own and his or in he is if a if elects participant in installments over a period certain in accordance with plan b the amounts of the installments are determined by dividing the balance of the year in which the installment is be paid_by the number of years remaining in the period certain chosen by the participant the participant’s account at to withdraw distributions the beginning of to in distributee e attained age in date with respect to both his profit sharing plan account and pension_plan account he filed a distribution election form and elected option three for both accounts his benefit election form distributee e specified that he would from time to time be paid amounts specified in his discretion no event less than the minimum distributions required but under sec_401 distributee e’s wife consented to this a rider attached to in in 2o6r page election his distribution election satisfies sec_401 a by paying installments by the end of each calendar_year the installments are to be paid over a period certain of no longer years which is the joint and survivor life expectancy than of of distributee e the internal revenue section no life expectancies are to be a the amount of each recalculated to change the period certain year’s of distributee e’s account as of the end of the prior year by the remaining number of years in the period certain and regulations and a of plan b spouse per sec_1_72-9 with determined by dividing installment accordance value his the is in he at or minimum received of on or just before april the code in the amount of sum f distributee e received the first minimum distribution he was required to take under section the end of 40l1 a second december his required for and later years distribution in the amount of sum g he will continue to receive minimum required distributions by the end of each december unless he decides to withdraw more than the minimum of he will exhaust the balance of his account balance in december plan b he could exhaust it before then by withdrawing more than the minimum_required_distribution it could also be exhausted before then if poor investment performance brings the value of the account below if distributee e dies before the end of the period certain and his wife survives him then she can take action which will allow her to extend the period certain over which distributions must be made such as rolling over distributee e’s account balance into an individual_retirement_account of her own in any event by the end of the period certain sooner than the to withdraw it distribution required minimum year end for the a for tax income income purposes distributee e’s balance in plan b includes contributions that he made of amounts which had been included in his adjusted gross after-tax all of his after-tax contributions were made contributions prior to and were made to plan c the total amount of his taxpayer a has issued a form after-tax contributions is sum h 1099-r to distributee e taxpayer a reported the total distributions of in box on the form 1099-r and reported only sum j as the sum i the amount of distributee e’s after- taxable_amount in box 2a tax contributions was listed in box taxpayer a has treated all of distributee e’s after-tax contributions as recovered in full with his distributions internal service revenue the and the for to distributee k attained age on in he filed a distribution election form with x63 page of the code his option respect to both his profit sharing plan account and his pension_plan account and elected option three for each of the accounts he specified that he would take minimum distributions required but effectively reserved under sec_40i a the right to withdraw more at is married and his spouse consented to this election distributee k requested the term certain method for which the amount of each the installments are distribution may vary from year to year to be paid over a period certain of no longer than years which is the joint and survivor life expectancy of distributee k tax regulations in accordance with sec_12 a and a of plan b no life expectancies are to be recalculated to change the period certain the amount of each year’s installment is determined by dividing the value of distributee k’s account as of the end of the prior year by the remaining number of years in the period certain distributee k section income spouse per the and his of in equaled the amount of his after-tax contributions distributee k withdrew sum l this the required_minimum_distribution for amount was in excess of and all of distributee to and were made to plan c k form total taxpayer a reported zero as the distribution in box of taxable distributee k's after-tax contributions as recovered in full with his distributions taxpayer a has issued a and k's after-tax contributions were made prior distributee sum l taxpayer a reported treated 1099-r amount box the has all as in to based on the above you request the following letter rulings of the distributions none received by distributee e and k under the distribution individual terms amount election an annuity under sec_72 of the code their an received plan from of as is b is no an amount received as because none of the distributions from plan b under distributee e’s and k‘s elections is a under there is sec_72 no annuity_starting_date under sec_72 of all of the the income_tax regulations distributions be defined there as defined and sec_1_72-4 an annuity annuity c and code been will have the b of as a4 page made considered starting distributions will e b date of the code before d and be subject the all annuity of the to section c as of b a and all have plan b of may balance in the distributions from because distributee e’s and k's profit sharing plan account been and will be considered made before the annuity_starting_date plan allowed participants to withdraw after-tax contributions before separation will from apply k to recover contributions amount made any portion of their distributions from their profit sharing plan account will be subject_to income_tax e d and income after-tax allow distributee service to without their section before before years tax the in of e entire sec_402 of the code provides in general that the amounts actually distributed to any distributee by an employee’s trust described in sec_401 shall be taxable to him in the year in which such amounts are distributed under sec_72 of the code sec_72 of the code provides the rules for amounts of the code provides received as an annuity and sec_72 the rules relating to amounts not received as sec_72 the code further distinguishes amounts_not_received_as_an_annuity by designating them as either amounts received on or after the annuity_starting_date or as amounts received before the annuity_starting_date an annuity of is received an amount that an annuity and when investment pursuant to sec_72 a not received as that is received on or after the annuity_starting_date is included entirely in the distributee’s gross_income the distributee’s is defined in sec_72 to section however e b of the code an amount that is an annuity and that is received before the annuity_starting_date is included in the extent allocable to income_on_the_contract and not included in gross_income to the extent allocable to the distributee’s investment_in_the_contract pursuant not received as the distributee’s gross for term income to contract without offset that the as an in page from plans qualified sec_72 a of the code provides the rules for not distributions received as an annuity annuity_starting_date code provides that sec_72 b of the code applies to such amounts therefore those distribution are included in gross_income to the extent allocable to income_on_the_contract and not included in gross_income to the distributee’s investment_in_the_contract received before the a of the extent allocable to sec_72 amounts that that are and the are of the code section provide sec_72 a _ special grandfather provision to e a for distributions from qualified_plans that are amounts_not_received_as_an_annuity and that are received before the annuity_starting_date that permitted withdrawal of employee contributions on may before separation_from_service in general distributions from such plans are not included in the distributee’s income until all of his after-tax contributions ie his investment_in_the_contract that were made in years prior to are recovered tax-free a if of the plan that code on may plan c it provides that q a-13 of internal_revenue_service notice_87_13 describes the grandfather provision outlined in section c b for e d example permitted in-service distributions of employee contributions is merged after may did with a plan for example plan d investment in not permit the contract on december or the portion of the merged plan that comprises plan c will continue to qualify for sec_72 e d of the code investment_in_the_contract on december or the portion of the merged plan that comprises plan d will not qualify for the grandfather and thus for purposes of section i sec_72 is the the contract on december to be treated under the merged plan of such in-service distributions under plan c under plan d that on may grandfather investment not provision special though under part the as in it sec_1_72-1 of the income_tax regulations defines the term amounts received as an annuity and provides that they are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts which are so payable or the period for which they are to be paid can be determined as of that any other_amounts to which the provisions of sec_72 apply are considered to be amounts_not_received_as_an_annuity date page sec_1_72-2 of the income_tax regulations provides an annuity that amounts are considered amounts received as only if all of the following tests are met i annuity_starting_date as that term is defined in sec_1_72-4 of the income_tax regulations received after they must the on or be ii they in periodic installments at regular intervals semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and whether annually be payable must iii the annuity_starting_date either the total of the amounts payable must be determinable at the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory from the terms of sec_1_72-2 of the regulations goes on to state that if amounts are to be received for a definite or in part the determinable time under the periodic_payments may vary in accordance with amounts of investment experience in certain profit-sharing_plans costs of living indices or similar fluctuating criteria each such extent enumerated therein as an amount_received_as_an_annuity a contract which provides that considered received payment shall the as to be sec_1_72-4 of the regulations in general defines an annuity_starting_date as the first day of the first period for which an amount is received an an annuity except that if such date was before january then the annuity starting the first day of the first period for date is january which an amount is received as an annuity shall be whichever of the following is the later i the date upon which the obligations under the contract became fixed or ii the first day of the period year half-year quarter be month made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment or otherwise depending on whether payments are to k constitute amounts not received as whether the distributions received by distributees e and we must determine of amounts received as an annuity found in sec_1_72-1 and an annuity definition satisfy whether payment these the page b of amounts received as an annuity conversely the regulations the satisfy if they do not definition of then these not amounts at be e's not made does require regular election intervals distributee that although distributions distributee k’s election does provide for periodic installments he over a period of more than one full year can demand distributions at the total amount of distributions that both distributee e and k are to receive of distributions because they have the option to withdraw more than the distributee e’s and k’s ability to change investment options make which also_makes it impossible to comply with the third condition in sec_1 b return unpredictable of the regulations like distributee e be determined as in any amount commencement otherwise required any time minimum earlier cannot amount than rate and the the of of is therefore with respect to ruling_request number one we conclude that none of the distributions from plan b received by distributees individual distribution election is an amount_received_as_an_annuity under sec_72 of the code their under terms and the of k e an the distributions to distributee e and k are amounts not because these amounts are not received received as an annuity as the distributions can not be made after an annuity_starting_date therefore these payments are treated under sec_72 of the code as amounts received before the annuity_starting_date no annuity per annuity there thus and se is of accordingly with respect to your second ruling_request we conclude that because none of the distributions from plan b under distributee e’s and k’s elections is an amount received as a there is no annuity as defined under section an annuity a sec_72 is defined under sec_72 the all of the distributions have been income_tax regulations and will be considered made before the annuity_starting_date and be subject_to sec_72 b no annuity_starting_date the distributions will and sec_1_72-4 of the code there code the all d b c of of you represented that as of date represented participants to withdraw their voluntary contributions also k contributions in years before to plan c sec_72 e d grandfather provision of distributions k’s from distributees distributees that and and e's e plan c permitted you made after-tax therefore the to will profit sharing apply bb page accounts the grandfather provision will apply even though plan c merged with plan d to become plan b pursuant notice q a-13 irs to of of a the all that because accordingly with respect to your third ruling_request we conclude from distributee e’s and k’s profit sharing plan account balance in plan b have been and will be considered made before the annuity_starting_date c allowed participants before separation_from_service sec_72 d will apply to allow distributee e and k to recover without income_tax the entire amount of their after-tax contributions made in years before before any portion of their distributions from their profit sharing plan account will be subject_to income_tax contributions of after-tax as withdraw distributions plan may and b to this ruling is based on is qualified under code sec_401 and its related trust tax- exempt under code sec_501 at all times relevant to this ruling the assumption that plan b this ruling is directed only to the taxpayer who requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a to your authorized this letter_ruling is being sent copy of representative sincerely yours signed joos b flotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 o e
